Citation Nr: 0622023	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  04-37 750	)	DATE
	)
	)


THE ISSUE

Whether the September 24, 2004 decision by the Board of 
Veterans' Appeals (Board) involved clear and unmistakable 
error (CUE).



REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1969 to September 1970.

2.  On October 7, 2004, the veteran filed a motion for 
revision of a September 24, 2004 Board decision, which denied 
entitlement to an earlier effective date prior to March 8, 
1999 for service connection for post-traumatic stress 
disorder (PTSD), based on clear and unmistakable error (CUE).

3.  The veteran also appealed the September 24, 2004 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a May 2006 joint motion to the Court, the 
parties (the veteran and the VA Secretary) noted that they 
had entered into a stipulated agreement assigning an earlier 
effective date of December 12, 1975, and moved for 
termination of the appeal of the September 2004 Board 
decision.

4.  In a May 22, 2006 Court order, the joint motion was 
granted, the September 24, 2004 Board decision was overridden 
as the case or controversy was mooted, and the appeal was 
terminated.

5.  In a June 2006 rating decision, the RO granted an earlier 
effective date of December 12, 1975 for service connection 
for anxiety disorder, currently rated as PTSD.


CONCLUSION OF LAW

As the case or controversy in the September 2004 Board 
decision has been mooted as a result of a Court order, there 
is no final decision for the Board to review on the basis of 
CUE, and the Board has no jurisdiction to adjudicate the 
merits of the motion for revision of that decision based on 
CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2005).

In a September 24, 2004 decision, the Board denied an 
effective date prior to March 8, 1999 for the grant of 
service connection for PTSD with major depression.  The 
veteran appealed this Board decision to the Court.  In a May 
2006 joint motion to the Court, the parties noted that they 
had entered into a stipulated agreement, assigning an earlier 
effective date of December 12, 1975, thereby mooting the case 
or controversy in the September 2004 Board decision, and 
moved for termination of the appeal of the Board decision.  

The Court granted the motion in May 2006, and terminated the 
appeal of the September 24, 2004 Board decision that was also 
challenged on the basis of clear and unmistakable error in 
the moving party's motion.  In a June 2006 rating decision, 
the RO granted an earlier effective date of December 12, 1975 
for service connection for anxiety disorder, currently rated 
as PTSD.

As the case or controversy of the September 24, 2004 Board 
decision has been mooted as a result of the May 2006 Court 
order, there is no final decision for the Board to review on 
the basis of clear and unmistakable error.  See 38 C.F.R. 
§ 20.1400(b) (2005); see also Winsett v. Principi, 341 F.3d 
1329 (Fed. Cir. 2003), cert. denied, 540 U.S. 1082 (2003).  
Accordingly, the Board does not have jurisdiction to 
adjudicate the merits of the motion and it is dismissed with 
prejudice.



ORDER

The motion is dismissed.



	                       
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



